DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/29/2022 has been entered.
As indicated in the Interview Summary of 4/22/2019, the possibility of filing a response supplemental to the RCE filed 3/29/2022 was discussed, and the Examiner agreed to provide a short period of time for this to occur. In an electronic communication received 5/2/2022 Applicant requested that examination proceed with examination based on the RCE and comments filed 3/29/2022 without any further response. An action on the RCE follows.
 	Claims 1-4, 6, 8-10, 12, 14, 15, 17, 19, 21, 22, 24, and 25 remain pending.
Claims 10, 12, 14, 15, 17, 19, 21, 22, 24, and 25 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/26/2020.
Claims 1-4, 6, 8 and 9 are under consideration.
Rejections and objections not reiterated are withdrawn. The previous obviousness rejections have been withdrawn in favor new ones that better characterize the teachings of the Wang reference. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim 1 recites “an envelope plasmid comprising a neuron-specific sequence for delivering the shRNA to a neuron”.  The specification as filed, and claim 6 indicate that the “neuron specific sequence” may encode “VSV-G”. Those of skill in the art understand that VSV-G pseudotyped lentiviral vectors are capable of infecting neurons, but will also infect a broad range of other mammalian cells including spleen cells.  See e.g. Cronin et al (Curr. Gene Ther. Author manuscript; available in PMC 2006 February 15, 19 pages, of record) e.g. at abstract, section 3 at page 2, and page 6, first full paragraph.  In view of the claims and specification as filed, the phrase “envelope plasmid comprising a neuron-specific sequence for delivering the shRNA to a neuron” is considered to encompass VSV-G protein even though VSV-G will mediate the binding of lentiviral vectors to a wide variety of cells. 
The clarity of claim 1 could be improved if the phrase “a therapeutic vector comprising an encoded shRNA was rewritten as “a therapeutic vector encoding an shRNA”, and if the phrase “an envelope plasmid comprising a neuron-specific sequence for delivering the shRNA to a neuron” was rewritten as “an envelope plasmid comprising a neuron-specific sequence for delivering the lentiviral vector to a neuron”.
The clarity of claim 4 could be improved if it did not literally require the shRNAs to be at least 80% identical to DNA sequences (SEQ ID NOS: 6-10), since shRNAs generally lack thymidine residues.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 8 and 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite “wherein the neuron-specific sequence encodes a protein that improves transduction efficiency into a neuron expressing tyrosine hydroxylase”.  This phrase renders the claim indefinite because it is unclear what is the basis of comparison for determining the recited improvement. For example, it is unclear if the claim requires that the sequence provides improved transduction into tyrosine hydroxylase (TH) expressing neurons relative to non-neuronal cells, or whether the claim requires that the sequence provides improved transduction into TH neurons relative to some other undefined sequence. Therefore the claim is ambiguous. Dependent claims 2-4, 6, 8, and 9 are included in the rejection because they do not necessarily resolve the issue.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (J. Envrin. Health 361(4):288-291, 2006, abstract only, of record) in view of Clontech pLVX-shRNA1 Vector Information (PT4051-5 Catalog No. 632177, 2008, retrieved from http://www.takara.co.kr/file/manual/pdf/PT4051-5.pdf), High-Efficiency Lentiviral Packaging System (Clontechniques January 2008, pages 8-9), retrieved from https://catalog.takara-bio.co.jp/PDFFiles/200802_08.pdf), and Wu, X. et al. (Mol. Ther. 2(1):47–55, 2000) taken with the evidence of Cannon et al (Experimental Neurology 228 (2011) 41–52, of record) and Kaalund et al (Front. Neurosci 13:1398, 2020, 10 pages). 
Yang taught a packaged lentiviral vector encoding an shRNA targeted to PARP1. See abstract. Various shRNAs were assayed in cell culture and nucleic acid encoding the best-performing shRNA was inserted into the lentiviral vector PLVX-shRNA1 to form a recombinant plasmid which was ultimately used to make lentiviral vectors using a packaging system in 293T cells.  See the translation of Yang at sections 1.2.3.1 and 1.2.3.2 on pages 6 and 7.  The vector and packaging system were obtained from Clontech.  See section 1.1 at page 4 of the translation. In view of the teachings of Yang, it was known how to make shRNA expression cassettes for incorporation into lentiviral vectors.
Yang did not disclose whether or not the lentiviral vector comprised an envelope protein with a neuron-specific sequence. Yang did not disclose the specifics of the Clontech packaging system used and so did not clearly teach an envelope plasmid comprising a neuron-specific sequence for delivering the shRNA to a neuron, or a one helper plasmid comprising gag, pol, and rev genes.
Clontech product information for the pLVX-shRNA1 vector states the following: 
“pLVX-shRNA1 is available in the Lenti-X™ shRNA Expression System (Cat. No. 632177). Before it can be transduced into target cells, the vector must be cotransfected into 293T cells with our Lenti-X™ HT Packaging System (Cat. Nos. 632160 and 632161) and packaged into viral particles. This packaging system allows the safe production of high titer, infectious, replication-incompetent, VSV-G pseudotyped lentiviral particles that can infect a wide range of cell types, including non-dividing and primary cells [citation omitted].” See first paragraph of page 2 under “Use”.
The Clontechniques publication describes the Lenti-X™ HT Packaging System and states that it provides titers that are 25–50-fold higher than other packaging systems, and provides VSV-G pseudotyped lentivirus in 48 hours that is safe and replication incompetent, due to the unique design of the packaging constructs. See introductory bullets and entire document. The system includes a “suite of vectors that collectively expresses high levels of Gag-Pro, Tat, Rev, RT, IN, and VSV-G proteins, citing Wu. See third paragraph of left-most column on page 8. 
The Wu reference discloses that the packaging system includes a vector encoding VSV-G (pMD-G) and  a pCMV-gag-pol packaging plasmid comprising a rev gene (pCMV-gag-proΔvpr).  See Fig. 1 on page 49, and lines 3-17 of the right column of page 48).
Cannon showed that a VSV-G pseudotyped lentiviral vector can transduce TH+ neurons (second full paragraph on page 49). In contrast, Kaalund taught that HIV dos not infect neurons (second sentence of abstract). Absent evidence to the contrary, VSV-G protein is considered to improve transduction into a TH+ neuron relative to HIV envelope protein. 
Although it is not clear that Yang used the Lenti-X™ HT Packaging System to make the disclosed lentiviral vectors, it would have been obvious for Yang to have done so because the product information for the pLVX-shRNA1 vector used by Yang states that [b]efore it can be transduced into target cells, the [pLVX-shRNA1] vector must be cotransfected into 293T cells with our Lenti-X™ HT Packaging System” (emphasis added). Moreover, one of ordinary skill would have been motivated to use this packaging system because it provides titers that are 25–50-fold higher than other packaging systems and the produced lentiviral vectors are “safe and replication incompetent, due to the unique design of the packaging constructs”.  This design includes pseudotyping with VSV-G protein that is recited in instant claim 6. Thus it would have been obvious to have combined the pLVX-shRNA-1 vector of Wang (which encodes an shRNA for inhibiting PARP1) with the Lenti-X™ HT Packaging System which includes an envelope plasmid encoding VSV-G and a helper plasmid comprising gag, pol and rev genes. When transfected into the 293T cell line of Wang and Clontech, these vectors would produce a lentiviral vector pseudotyped with VSV-G protein that is capable of inhibiting PARP1 expression in TH+ neurons, absent evidence to the contrary. 
Thus claims 1-3, 6, 8 and 9 were prima facie obvious.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (J. Envrin. Health 361(4):288-291, 2006, abstract only, of record) in view of Clontech pLVX-shRNA1 Vector Information (PT4051-5 Catalog No. 632177, 2008, retrieved from http://www.takara.co.kr/file/manual/pdf/PT4051-5.pdf), and High-Efficiency Lentiviral Packaging System (Clontechniques January 2008, pages 8-9), retrieved from https://catalog.takara-bio.co.jp/PDFFiles/200802_08.pdf), as applied to claims 1-3, 6, 8, and 9 above, and further in view of Deng et al (US 20180195046, claiming priority to PCT/CN2015/086854 filed 8/13/2015).
The Yang, Clontech, Clontechniques, and Wu references are discussed above and can be combined to render obvious a lentiviral vector system for expressing a lentiviral particle comprising a vector for expression for a shRNA directed against PARP1 mRNA, an envelope plasmid encoding VSV-G envelope protein, and a helper vector encoding gag, pol, and rev genes, where the system can produce a neuron-specific lentiviral particle capable of inhibiting PARP1 expression. 
These references did not disclose an shRNA having at least 80% sequence identity with any one of SEQ ID NOs: 6-10 as recited in instant claim 4.
Deng taught two PARP1 shRNA sequences including “PARP1 shRNA #1” which comprises instant SEQ ID NO: 8, and so has 100% sequence identity to instant SEQ ID NO: 8.  See Table 2 at page 20, and alignment below. 
shRNA #1         CCGGCCGAGAAATCTCTTACCTCAACTCGAGTTGAGGTAAGAGATTTCTCGGTTTTT
                     |||||||||||||||||||||||||||||||||||||||||||||||||||||
Instant SEQ ID NO: 8 CCGAGAAATCTCTTACCTCAACTCGAGTTGAGGTAAGAGATTTCTCGGTTTTT 

	Deng constructed a lentiviral vector encoding shRNA#1 and used it to transfect human extended pluripotent cells to knock down expression of PARP1.  See paragraph 221.  Deng did not describe the envelope protein of the vector.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have used the PARP1 shRNA of Deng as a PARP1 shRNA in the system rendered obvious by Yang, Clontech, Clontechniques, and Wu. Doing so would have been no more than the simple substitution of one known element (the shRNA of Deng) for another (the shRNA of Yang) to obtain predictable results since the shRNA of Deng had been used successfully to knock down PARP1 expression. 
Thus the invention as a whole was prima facie obvious.

Response to Arguments
Applicant's arguments filed 11/2/2021 and 3/29/2022 have been fully considered but they are not persuasive.
Applicant's arguments filed 11/2/2021 were completely addressed in the Advisory Action of 11/10/2021.
In the response filed 3/29/2021 Applicant provided the Hellstrom reference which supports the position that cellular tropism and transduction can be viewed as distinct. This is in support of the position that increased tropism is not necessarily predictive of increased transduction, such that the previous rejection did not satisfy the claim limitation requiring “the neuron-specific sequence encodes a protein that improves transduction efficiency into a neuron expressing tyrosine hydroxylase”.  This argument is unpersuasive in view of the indefiniteness of the phrase in question, as discussed above, and in view of the fact that the Cannon and Kaalund references combine to provide evidence that the VSV-G protein provides improved transduction of TH+ neurons relative to wild type HIV envelope protein. Therefore the combined references render obvious the claims as written.  

Conclusion
	No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the examiner(s) should be directed to Richard Schnizer, whose telephone number is 571-272-0762.  The examiner can normally be reached Monday through Friday between the hours of 6:30 AM and 4:00 PM.  The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Ram Shukla, can be reached at 571-272-0735.  The official central fax number is 571-273-8300.   Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to 571-272-0547.
	For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

To facilitate processing of the internet communication authorization or withdraw of authorization, the Office strongly encourages use of Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized or Internet Communications Authorization Withdrawn to facilitate processing.  See MPEP 502.03(II).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635